                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CHRISTIAN AYALA, a/k/a JOHN DOE,                     )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )   Case No. 1:16-cv-01266-TWP-DLP
                                                     )
BUTLER UNIVERSITY, JAMES M. DANKO,                   )
LEVESTER JOHNSON, STACIE COLSON                      )
PATTERSON, ANNE FLAHERTY, SALLY                      )
CLICK, ERIN MCCLUNEY, ROBERT                         )
PADGETT, and MARTHA DWIZLIK,                         )
                                                     )
                             Defendants.             )
                                                     )
                                                     )
UNITRIN PREFERRED INSURANCE                          )
COMPANY,                                             )
                                                     )
                             Intervenor Plaintiff,   )
                                                     )
                        v.                           )
                                                     )
PRIVILEGE UNDERWRITERS, INC,                         )
                                                     )
                             Intervenor Defendant.   )

             ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

       This matter is before the Court on cross-motions for partial summary judgment filed

pursuant to Federal Rule of Civil Procedure 56 by Intervenor Plaintiff Unitrin Preferred Insurance

Company (“Unitrin”) (Filing No. 128) and Intervenor Defendant Privilege Underwriters, Inc.

(“PURE”) (Filing No. 132). Unitrin and PURE, two insurance companies, seek declaratory

judgment regarding their contractual duties to defend Jane Smith, a now terminated defendant in

this civil rights and defamation action. For the following reasons, the Court denies Unitrin’s

Motion for Partial Summary Judgment and grants PURE’s Motion for Partial Summary Judgment.
                                    I.    BACKGROUND

       In the fall of 2014, Plaintiff Christian Ayala (“Ayala”) was a fulltime, freshman

undergraduate student at Defendant Butler University (“Butler”) in Indianapolis, Indiana. He was

an excellent student, maintaining a “B+” grade point average (Filing No. 13 at 2, 9).

       At approximately midnight on Saturday, April 18, 2015, Ayala decided to attend a party

with some friends. While at the party, Ayala approached Jane Smith, a fellow Butler student, and

began talking with her. Ayala and Jane Smith began dancing together and eventually left the party

together around 2:00 a.m. on Sunday, April 19, 2015. Jane Smith informed her girlfriends that she

was going back to her own dormitory room. However, Ayala and Jane Smith actually went to

Ayala’s dorm room where they engaged in sexual activity. After engaging in sexual activity, there

was a knock on the bedroom door. Ayala opened the door, whereupon Jane Smith’s friend saw

her unclothed and demanded to know why she had lied about going back to the dorm. Jane Smith

was humiliated and embarrassed, so she told her friend that she had been sexually assaulted by

Ayala. Id. at 9–13.

       Butler began an investigation of the alleged sexual assault on April 20, 2015, but before

the investigation even began, Jane Smith’s father exerted pressure on Butler to expel Ayala. Id. at

13. Defendant Martha Dwizlik (“Dwizlik”), a Butler employee, conducted the investigation of the

allegation. Sometime later, Dwizlik acknowledged being told by Jane Smith that Jane Smith

allowed Ayala to undress her without any objection while they were in his dorm room. Id. at 14.

       A university grievance hearing was held against Ayala on May 14, 2015. Id. at 15. At the

grievance hearing, “‘JANE SMITH’ herself testified that she never said or did anything to

indicate to Plaintiff, either before or during their physical contact, that she was not

consenting to same.” (Filing No. 13 at 2 (emphasis in original).) The overwhelming evidence



                                                2
presented at the hearing was that the sexual activity between Ayala and Jane Smith was consensual.

However, the grievance panel placed the burden on Ayala to prove his innocence, and the panel

decided that the proper outcome was to expel Ayala from Butler. Ayala attempted to reverse the

panel’s decision through Butler’s administrative appeals process, but his efforts were unavailing.

Id. at 2–4. No grievance proceedings were ever initiated against Jane Smith. Id. at 2.

        The alleged non-consensual sexual activity occurred on April 19, 2015; the panel convened

a one-day hearing on May 14, 2015; and Ayala was “served with the Final Determination letter on

May 18, 2015, which informed him of the Panel’s decision and the sanction imposed by the

school.” Id. at 5. The panel recommended expulsion. After being expelled from Butler, Ayala

suffered emotional distress and applied to attend various other universities. His applications were

rejected by seven universities because of his expulsion from Butler. Id. at 6.

        On May 23, 2016, Ayala initiated this lawsuit against Butler, Jane Smith, 1 and various

Butler employees who participated in his expulsion. Ayala asserted claims for civil rights

violations, defamation, breach of contract, negligent infliction of emotional distress, and other tort

claims (Filing No. 13). In April 2017, Unitrin filed a Motion to Intervene in this action because it

had issued an insurance policy to Jane Smith’s parents, Jane Smith asserted that Unitrin’s coverage

might be implicated, and Unitrin wanted a declaratory judgment to determine whether its policy

was implicated (Filing No. 43). Smith’s parents also had a homeowners and umbrella policy with

PURE issued on April 29, 2015 with coverage through April 29, 2016. (Filing No. 133-1.) In

September 2017, Unitrin amended its intervenor complaint to add PURE as an intervenor

defendant, asserting that PURE owed a duty to defend Jane Smith against Ayala’s complaint and



1
  Ayala’s claims against Jane Smith, Jane Smith’s counterclaims against Ayala, Jane Smith’s counterclaim against
Unitrin, and Jane Smith’s crossclaim against PURE have been resolved through voluntary or stipulated dismissals
(Filing No. 107; Filing No. 125).

                                                       3
to reimburse Unitrin for defense costs (Filing No. 78). In April 2018, Unitrin and PURE filed their

cross-motions for summary judgment (Filing No. 128; Filing No. 132).

                       II.    SUMMARY JUDGMENT STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews “the record in the light most favorable to the non-moving party and

draw[s] all reasonable inferences in that party’s favor.” Zerante v. DeLuca, 555 F.3d 582, 584

(7th Cir. 2009) (citation omitted). “However, inferences that are supported by only speculation or

conjecture will not defeat a summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d

624, 627 (7th Cir. 2007) (citation and quotation marks omitted). Additionally, “[a] party who

bears the burden of proof on a particular issue may not rest on its pleadings, but must affirmatively

demonstrate, by specific factual allegations, that there is a genuine issue of material fact that

requires trial.” Hemsworth, 476 F.3d at 490 (citation omitted). “The opposing party cannot meet

this burden with conclusory statements or speculation but only with appropriate citations to

relevant admissible evidence.” Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind.

1995) (citations omitted).

       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits



                                                 4
of [the] claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

1997) (citations and quotation marks omitted).

       These same standards apply even when each side files a motion for summary judgment.

The existence of cross-motions for summary judgment does not imply that there are no genuine

issues of material fact. R.J. Corman Derailment Serv., LLC v. Int’l Union of Operating Eng’rs.,

335 F.3d 643, 647 (7th Cir. 2003). The process of taking the facts in the light most favorable to

the non-moving party, first for one side and then for the other, may reveal that neither side has

enough to prevail without a trial. Id. at 648. “With cross-motions, [the Court’s] review of the record

requires that [the Court] construe all inferences in favor of the party against whom the motion

under consideration is made.” O’Regan v. Arbitration Forums, Inc., 246 F.3d 975, 983 (7th Cir.

2001) (citation and quotation marks omitted).

                                     III.   DISCUSSION

       Unitrin has moved for summary judgment, asking the Court to declare the contractual

duties to defend Jane Smith in this action. In particular, Unitrin seeks a declaration that PURE

owes a duty to defend Jane Smith and that PURE must reimburse Unitrin for defense costs that

Unitrin has incurred in this action while defending Jane Smith. Conversely, PURE asks the Court

to declare through summary judgment that it owes no duty to defend Jane Smith or reimburse

Unitrin because PURE’s insurance policy was not in effect at the relevant time.

              The construction of an insurance contract is a question of law for which
       summary judgment is particularly appropriate. When the policy language of an
       insurance contract is clear and unambiguous, we will give the language its plain
       and ordinary meaning. . . . An insurer’s duty to defend its insureds is broader than

                                                  5
       its coverage liability or duty to indemnify. However, we determine the insurer’s
       duty to defend from the allegations contained within the complaint and from those
       facts known or ascertainable by the insurer after reasonable investigation. If the
       pleadings reveal that a claim is clearly excluded under the policy, then no defense
       is required.

Jim Barna Log Sys. Midwest, Inc. v. General Cas. Ins. Co. of Wisconsin, 791 N.E.2d 816, 823

(Ind. Ct. App. 2003) (citations and quotation marks omitted).

       PURE acknowledges in its answers to interrogatories that the PURE homeowners and

umbrella policies providing insurance to Jane Smith were in effect for a policy period beginning

April 29, 2015 (Filing No. 129-1 at 5).

       Unitrin argues that the face of Ayala’s Amended Complaint shows that PURE’s duty to

defend Jane Smith was triggered. Unitrin asserts that the Amended Complaint alleges negligent

infliction of emotional distress from instances which occurred after the policy start date of April

29, 2015. Specifically, the Amended Complaint alleges that Jane Smith pressured Butler to take

action against Ayala throughout the investigation and hearing process. Jane Smith gave testimony

at the May 14, 2015 hearing, and then Ayala was expelled from Butler on May 18, 2015. Ayala’s

defamed character and emotional distress continued past his Butler expulsion. Unitrin argues that

since the grievance hearing and the expulsion from Butler both occurred during PURE’s policy

period, the Amended Complaint easily triggers PURE’s duty to defend Jane Smith.

       PURE responds that Ayala clearly alleges in the Amended Complaint that non-party, Bill

Smith, Jane’s father, placed extreme pressure on Butler to expel Ayala before Butler’s

investigation started on April 20, 2015, which was before PURE’s policy took effect. The

investigation and the grievance hearing and all that followed the hearing were a result of Butler’s

actions, not Jane Smith’s actions, and PURE insured Jane Smith, not Butler. The only potentially

actionable conduct of Jane Smith was the false statement she made to her friend on April 19, 2015,



                                                6
that Ayala had sexually assaulted her. “Plaintiff’s theories of recovery concede Jane abandoned

her April 19, 2015 statement about her non-consensual sexual relationship with plaintiff in

subsequent acts and testimony, making April 19, 2015 the only date for allegedly actionable

conduct by Jane.” (Filing No. 133 at 5.) PURE asserts that, because all the conduct following the

April 19, 2015 statement are attributable to Butler, not Jane Smith, PURE has no duty to defend

because it did not insure Butler.

       The Court agrees with PURE. The undisputed fact is that PURE’s policies of insurance

issued to Jane Smith were in effect beginning on April 29, 2015. The Amended Complaint alleges

that any actionable conduct committed by Jane Smith (and her father) occurred prior to the

effective date of the PURE policy. The Amended Complaint alleges as follows:

       “[I]n the spring of 2015, [Ayala] was falsely accused by a fellow student, ‘JANE SMITH’,

of non-consensual sexual activity. Her allegations led to a formal grievance being filed by

BUTLER against Plaintiff, which gave him certain very limited rights to due process . . . .” (Filing

No. 13 at 2.) “Virtually all of the events upon which Plaintiff’s Complaint is based occurred in

the evening hours of April 18, 2015 and the early morning hours of April 19, 2015.” (Filing No.

13 at 9.) On April 19, 2015, “Plaintiff opened the door, whereupon the friend (Loughman) saw

‘JANE SMITH’ unclothed, and demanded to know why she (‘JANE SMITH’) had lied to her

about going back to the dormitory. [] ‘JANE SMITH’, obviously humiliated and embarrassed,

then told her friend that she ha[d] been sexually assaulted by Plaintiff.” (Filing No. 13 at 13.)

       “Plaintiff also believes that improper pressure was brought to bear by both the complaining

student, ‘JANE SMITH’, and her father, for BUTLER to expel him, even before the school’s

investigation had begun and well before the grievance proceedings commenced.” (Filing No. 13

at 5, 13.) “Butler’s investigation began on or about April 20, 2015.” (Filing No. 13 at 13.)



                                                 7
        These allegations assert conduct by Jane Smith and her father on April 18–20, 2015, before

PURE’s insurance policy took effect. Citing paragraphs 56 and 61 of the Amended Complaint,

Unitrin asserts, “Ayala alleged that Smith testified inaccurately at the Grievance hearing on May

14, 2015, but was not asked all questions his counsel presented. The panel then reached its

conclusion and Ayala was expelled from Butler on May 18, 2015.” (Filing No. 129 at 4.) However,

the paragraphs cited do not support Unitrin’s assertion that Ayala alleged Jane Smith testified

inaccurately at the hearing. Nowhere in the Amended Complaint does Ayala allege that Jane Smith

testified inaccurately at the hearing. In fact, the Amended Complaint alleged that Jane Smith

“herself testified [at the hearing] that she never said or did anything to indicate to Plaintiff, either

before or during their physical contact, that she was not consenting to same.” (Filing No. 13 at 2.)

        After quoting paragraph 124 of the Amended Complaint, Unitrin argues, “That SMITH did

participate in the disciplinary hearings in an alleged breach of the duty alleged to be owed should

at least potentially constitute an ‘occurrence’ under the PURE policy, thus giving rise to an initial

duty to defend on the part of PURE.” (Filing No. 146 at 6.) However, paragraph 124 of the

Amended Complaint alleges, “Each and every Defendant owed a duty to Plaintiff to not make false

and malicious allegations of sexual misconduct against him and/or to not participate in the

disciplinary proceedings for the purpose of furthering the dissemination of those allegations.”

(Filing No. 13 at 26.) This unsupported legal conclusion cannot form the basis of liability for Jane

Smith that would trigger a duty to defend under PURE’s policy. Furthermore, the Amended

Complaint alleges in the next paragraph (paragraph 125) that the Defendants’ conduct was

described with greater specificity earlier in the Amended Complaint. That earlier alleged conduct

indicated Jane Smith’s actionable conduct took place on April 18–20, 2015, before PURE’s

insurance policy took effect.



                                                   8
       As noted earlier, PURE insured Jane Smith, not Butler. PURE’s policy of insurance began

on April 29, 2015. The allegations against Jane Smith in the underlying complaint assert

actionable conduct on April 18–20, 2015, before PURE’s insurance policy took effect. Butler’s

conduct in April and May 2015 is not attributable to Jane Smith, and thus, does not fall under

PURE’s insurance policy. Therefore, PURE does not owe coverage to Jane Smith or defense costs

to Unitrin.

                                  IV.    CONCLUSION

       For the reasons stated above, the Court DENIES Intervenor Plaintiff Unitrin Preferred

Insurance Company’s Motion for Partial Summary Judgment (Filing No. 128), and GRANTS

Intervenor Defendant Privilege Underwriters, Inc.’s Motion for Partial Summary Judgment (Filing

No. 132). PURE does not owe a duty to defend Defendant Jane Smith in this action, and it does

not owe reimbursement to Unitrin for the defense costs that Unitrin incurred while defending Jane

Smith in this action. Because all claims involving Unitrin and PURE are fully adjudicated, these

two parties are terminated from this action.

       SO ORDERED.


Date: 10/17/2018




 DISTRIBUTION:

 Andrew M. Kassier                                 Stephen V. Freeze
 ANDREW M. KASSIER, P.A.                           FREUND FREEZE & ARNOLD
 kassiera@aol.com                                  sfreeze@ffalaw.com

 John K. Bennett                                   Joseph Damien Ackerman
 JACKSON LEWIS PC                                  HINSHAW & CULBERTSON
 bennettj@jacksonlewis.com                         jackerman@hinshawlaw.com



                                               9
Scott B. Cockrum           Melissa K. Taft
HINSHAW & CULBERTSON       JACKSON LEWIS PC
scockrum@hinshawlaw.com    melissa.taft@jacksonlewis.com

Mark C. Engling            Craig W. Wiley
FREUND FREEZE & ARNOLD     JACKSON LEWIS PC
mengling@ffalaw.com        craig.wiley@jacksonlewis.com




                          10
